Title: To John Adams from John Marshall, 17 September 1800
From: Marshall, John
To: Adams, John



Sir
Washington Septr. 17th. 1800

I have receivd your several letters of the 4th. & 5th. inst.
It is certainly wise to contemplate the event of our envoys returning without a treaty, but it will very much depend on the inteligence & assurances they may bring, what course sound policy will direct the United States to pursue. I am greatly disposd to think that the present government is much inclind to correct, at least in part, the follies of the past. Of these none were perhaps more conspicuous or more injurious to the french nation than their haughty & hostile conduct to neutrals. Considerable retrograde steps in this respect have already been taken & I expect the same course will be continued. Shoud this expectation not be disappointed there will be security—at least a reasonable prospect of it—for the future—& there will exist no cause of war, but to obtain compensation for past injuries. This I am persuaded will not be deemd a sufficient motive for such a measure.
I inclose you commissions for the three Judges of the Indiana territory. If you shoud be disinclind to the appointment of Mr. Griffin you will be pleasd to retain the commission made out for him & signify to me the name of the person you prefer. Another commission shall immediately be forwarded. If Mr. Griffin is a young man of competent talents I shoud not think his age an objection—I am not however acquainted personally with him, tho I know & respect his family.
When I left Richmond to fill the office to which your were pleasd to call me there was some private business which very much requird my personal attention & which remains undone. It will be a considerable inconvenience & perhaps injury to me if it is not completed this fall. I therefore propose, if it is not disagreeable to you to be in Richmond for a fortnight about the first of october. That time will I trust enable me to do transact some private affairs which I cannot commit to others & which are interesting to me.
I am Sir with the most respectful attachment / your obedt

J Marshall